          Case 2:20-cv-00309-EFB Document 12 Filed 08/10/20 Page 1 of 2

 1   Jared T. Walker (SB#269029)
     P.O. Box 1777
 2   Orangevale, CA 95662
     T: (916) 476-5044
 3   F: (916) 476-5064
     jared@jwalker.law
 4

 5   Attorney for Plaintiff,
     LAURA NESS
 6

 7                              IN THE UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA
 9   LAURA NESS,                                         Case No.: 2:20-cv-00309-EFB
10
              Plaintiff,
11                                                       STIPULATION FOR FIRST EXTENSION
                           v.                            OF TIME FOR PLAINTIFF TO FILE
12                                                       OPENING BRIEF
     ANDREW M. SAUL,
13   Commissioner of Social Security,
14             Defendant.
15

16          IT IS STIPULATED, by and between the parties, through their respective counsel of record,

17   that the time for Plaintiff to file his motion for summary judgment be extended thirty-five (35) days,

18   from the original deadline, such that Plaintiff’s new deadline, with the Court’s approval, will be

19   September 11, 2020. This is Plaintiff’s first request for an extension of time. Plaintiff needs

20   additional time to file her motion for summary judgment due to the volume of the medical records

21   in this case and Plaintiff’s counsel’s conflicting deadlines in other matters. With the Court’s

22   approval, the parties further stipulate that all other dates in the Court’s Scheduling Order be extended

23   accordingly.

24   Dated: August 7, 2020                         Respectfully submitted,

25

26                                                  /s/ Jared T. Walker
                                                   Jared T. Walker,
27                                                 Attorney for Plaintiff
28



       STIPULATION FOR EXTENSION OF TIME FOR PLAINTIFF TO FILE OPENING BRIEF
         Case 2:20-cv-00309-EFB Document 12 Filed 08/10/20 Page 2 of 2

 1   SO STIPULATED:

 2
                                        McGREGOR W. SCOTT
 3                                      United States Attorney
 4

 5    Dated: August 7, 2020       By:    /s/ *Timothy Bolin
                                        (*authorized by email on 8/07/2020)
 6                                      Timothy R. Bolin
                                        Special Assistant United States Attorney
 7
                                        Attorneys for Defendant
 8

 9
                                         ORDER
10

11   APPROVED AND SO ORDERED.
12

13
     Dated: August 10, 2020.            ________________________________
14                                      HON. EDMUND F. BRENNAN
                                        U.S. Magistrate Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                      -2-
      STIPULATION FOR EXTENSION OF TIME FOR PLAINTIFF TO FILE OPENING BRIEF
